Citation Nr: 1437484	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include carcinoma of the kidneys due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam from April 1967 to April 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for carcinoma of the kidneys and chronic obstructive pulmonary disease (COPD).  The Veteran filed a notice of disagreement in July 2009 and was issued a statement of the case (SOC) in June 2011.  The Veteran filed a VA Form 9 in September 2012, which was untimely as it was not filed within 60 days of the June 2011 SOC or within one year of his notification of the April 2009 denial.  See 38 C.F.R. § 20.302(b).  Although the Veteran's substantive appeal was not timely filed, the filing of a substantive appeal is not a jurisdictional requirement, the filing of a timely substantive appeal may be waived, and where the RO takes actions to indicate that such filing has been waived (by certifying the appeal and by indicating on the certification worksheet that the appeal was timely), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

Thus far, the Veteran has not undergone a VA examination for either disability.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disabilities, but not renal cysts or cancer and not COPD.  See 38 C.F.R. § 3.309.

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including renal cancer and COPD.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 79 Fed. Reg. 20308, 20312 (2014).

While kidney disorder and COPD are not presumptive diseases, the Veteran served in the Republic of Vietnam during the Vietnam Era and he has renal cysts and COPD.  He is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307.  Thus, the evidence of record is sufficient to trigger VA's duty to provide an examination for both claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA urologic examination to determine the nature and etiology of any current kidney disorder.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

a.  The examiner should identify any kidney disorder present.

b.  For each condition identified and the previously noted renal cysts, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current kidney disorder had its onset during service, if renal cancer had its onset within the first post service year, or if kidney disability is otherwise related to active service, to include his presumed exposure to herbicides.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  Afford the Veteran a VA pulmonary examination to determine the nature and etiology of any current lung condition, including COPD.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

a.  The examiner should identify any lung condition present.

b.  For each condition identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lung condition had its onset during service or is otherwise related to active service, to include his presumed exposure to herbicides.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

